Exhibit 10.3
JABIL CIRCUIT, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AWARD AGREEMENT
(PBRSU EPS ONEU)
     This RESTRICTED STOCK UNIT AWARD AGREEMENT (the “Agreement”) is made as of
(the “Grant Date”) between JABIL CIRCUIT, INC. a Delaware corporation (the
“Company”) and ______________ (the “Grantee”).
Background Information
     A. The Board of Directors (the “Board”) and stockholders of the Company
previously adopted the Jabil Circuit, Inc. 2011 Stock Award and Incentive Plan
(the “Plan”).
     B. Section 8 of the Plan provides that the Administrator shall have the
discretion and right to grant Stock Awards, including Stock Awards denominated
in units representing rights to receive shares, to any Employees or Consultants
or Non-Employee Directors, subject to the terms and conditions of the Plan and
any additional terms provided by the Administrator. The Administrator has made a
Stock Award grant denominated in units to the Grantee as of the Grant Date
pursuant to the terms of the Plan and this Agreement.
     C. The Compensation Committee of the Board (the “Committee”) has determined
that it is desirable for compensation delivered pursuant to such Stock Award to
be eligible to qualify for an exemption from the limit on tax deductibility of
compensation under Section 162(m) of the Code, and the Compensation Committee
has determined that Section 11 of the Plan is applicable to such Stock Award.
     D. The Grantee desires to accept the Stock Award grant and agrees to be
bound by the terms and conditions of the Plan and this Agreement.
     E. Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Agreement.
Agreement
     1. Restricted Stock Units. Subject to the terms and conditions provided in
this Agreement and the Plan, the Company hereby grants to the Grantee _____
restricted stock units (the “Restricted Stock Units”) as of the Grant Date. Each
Restricted Stock Unit represents the right to receive a Share of Common Stock if
the Restricted Stock Unit becomes vested and non-forfeitable in accordance with
Section 2 or Section 3 of this Agreement. The Grantee shall have no rights as a
stockholder of the Company, no dividend rights and no voting rights with respect
to the Restricted Stock Units or the Shares underlying the Restricted Stock
Units unless and until the Restricted Stock Units become vested and
non-forfeitable and such Shares are delivered to the Grantee in accordance with
Section 4 of this Agreement. The Grantee is required to pay no cash
consideration for the grant of the Restricted Stock Units. The Grantee
acknowledges and agrees that (i) the Restricted Stock Units and related rights
are nontransferable as provided in Section 5 of this Agreement, (ii) the
Restricted Stock Units are subject to forfeiture in the event the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director

 



--------------------------------------------------------------------------------



 



terminates in certain circumstances, as specified in Section 6 of this
Agreement, (iii) sales of Shares of Common Stock delivered in settlement of the
Restricted Stock Units will be subject to the Company’s policies regulating
trading by Employees and Consultants, including any applicable “blackout” or
other designated periods in which sales of Shares are not permitted, (iv) Shares
delivered in settlement will be subject to any recoupment or “clawback” policy
of the Company, and (v) any entitlement to dividend equivalents will be in
accordance with Section 7 of this Agreement. The extent to which the Grantee’s
rights and interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be determined in accordance with the provisions of
Sections 2 and 3 of this Agreement.
     2. Vesting.
(a) Except as may be otherwise provided in Section 3 or Section 6 of this
Agreement, the vesting of the Grantee’s rights and interest in the Restricted
Stock Units shall be determined in accordance with this Section 2. The extent to
which the Grantee’s interest in the Restricted Stock Units becomes vested and
non-forfeitable shall be based upon the satisfaction of the performance goal
specified in this Section 2 (the “Performance Goal”), subject to Section 3. The
Performance Goal shall be based upon the Cumulative EPS (“Cumulative EPS”) of
the Company’s adjusted core earnings per share (as defined below) during the
five-year period beginning [                     ], and ending on
[                     ] (the “Performance Period,” subject to early termination
in accordance with Section 2(b)). The Cumulative EPS for the Performance Period
shall be determined by the sum of the adjusted core earnings per share for the
Company’s fiscal years ending [                     ], [                     ],
[                     ], [                    ] and [                    ] and
shall be measured on three dates: [                     ], [                    
] and [                     ] (each a “Measurement Date”) (in each case subject
to adjustment under Section 7(b)). For purposes of this Agreement, “adjusted
core earnings per share” means the Company’s net income determined under U.S.
generally accepted accounting principles (“GAAP”), before amortization of
intangibles, stock-based compensation expense and related charges, and goodwill
impairment charges, and net of tax and deferred tax valuation allowance charges
that result from the write-off of goodwill and impairment charges, divided by
the weighted average number of outstanding shares determined in accordance with
GAAP.
     (b) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the first
Measurement Date (that is, [                     ]) during the Performance
Period shall be determined in accordance with the following schedule:

      Cumulative EPS for Three Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                     ]     Less
than [$X]
[$X]   [X]%
[X]%

Notwithstanding the foregoing schedule, (i) if the certified achievement of the
Performance Goal at the first Measurement Date (that is, [                    ])
is at or above a Cumulative EPS of [$X]

2



--------------------------------------------------------------------------------



 



(that is, 100 percent or more of the related Shares are certified to vest and
become non-forfeitable), then the Performance Period shall end on the first
Measurement Date and no additional related Shares shall be available to become
vested under this Agreement; (ii) if the certified achievement of the
Performance Goal at the first Measurement Date is at a Cumulative EPS of less
than [$X] (that is, less than 100 percent, if any, of the related Shares are
certified to vest and become non-forfeitable), then the cumulative percentage of
related Shares underlying the Restricted Stock Units that may be certified to
vest and become non-forfeitable during the Performance Period shall not exceed
100 percent, and the number of Restricted Stock Units and related Shares that
may be certified to vest and become non-forfeitable as of any Measurement Date
after the first Measurement Date shall be reduced (but not below zero) by the
number of Restricted Stock Units and related Shares, if any, that were certified
to vest and become non-forfeitable on any preceding Determination Date (as
defined below); and (iii) no fractional Shares shall be issued, and subject to
the preceding limitations on the number of related Shares available under this
Agreement (that is, 150 percent of the related Shares through the first
Measurement Date and 100 percent of the related Shares thereafter), any
fractional Share that would have resulted from the foregoing calculations shall
be rounded up to the next whole Share.
     (c) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the second
Measurement Date (that is, [                    ]) during the Performance Period
shall be determined in accordance with the following schedule (reduced by the
number of Restricted Stock Units that were previously certified to vest and
become non-forfeitable on any preceding Determination Date, as provided in
Section 2(b)):

      Cumulative EPS for Four Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                    ]     Less
than [$X]   [X]% [$X]   [X]%

     (d) The portion of the Grantee’s rights and interest in the Restricted
Stock Units, if any, that becomes vested and non-forfeitable at the third
Measurement Date (that is, [                     ]) during the Performance
Period shall be determined in accordance with the following schedule (reduced by
the number of Restricted Stock Units that were previously certified to vest and
become non-forfeitable on any preceding Determination Date, as provided in
Section 2(b)):

      Cumulative EPS for Five Fiscal Years   Percentage of Shares Vested
Beginning [                    ] and     Ending [                    ]     Less
than [$X]   [X]% [$X]   [X]%

     (e) The applicable portion of the Restricted Stock Units shall become
vested and non-forfeitable in accordance with this Section 2, subject to the
Committee determining and

3



--------------------------------------------------------------------------------



 



certifying in writing that the corresponding Performance Goal and all other
conditions for the vesting of the Restricted Stock Units have been satisfied;
provided the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director has not terminated before the Measurement Date. The
Committee shall make this determination within sixty (60) days after each
Measurement Date during the Performance Period (each, a “Determination Date”).
This determination shall be based on the actual level of the Performance Goal
achieved, and shall not be subject to an exercise of discretion to determine a
level of achievement of the Performance Goal other than that actually achieved,
provided that the Committee’s good faith determination shall be final, binding
and conclusive on all persons, including, but not limited to, the Company and
the Grantee. The Grantee shall not be entitled to any claim or recourse if any
action or inaction by the Company, or any other circumstance or event, including
any circumstance or event outside the control of the Grantee, adversely affects
the ability of the Grantee to satisfy the Performance Goal or in any way
prevents the satisfaction of the Performance Goal.
     3. Change in Control. In the event of a Change in Control, any portion of
the Restricted Stock Units that is not yet vested on the date such Change in
Control is determined to have occurred:
     (a) shall become fully vested on the first anniversary of the date of such
Change in Control (the “Change in Control Anniversary”) if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director does not
terminate prior to the Change in Control Anniversary;
     (b) shall become fully vested on the Date of Termination if the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director
terminates prior to the Change in Control Anniversary as a result of termination
by the Company without Cause or resignation by the Grantee for Good Reason; or
     (c) shall not become fully vested if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates prior to the Change
in Control Anniversary as a result of termination by the Company for Cause or
resignation by the Grantee without Good Reason, but only to the extent such
Restricted Stock Units have not previously become vested.
For purposes of this Agreement, the references to “fully vested” refer to
vesting of the number of Restricted Stock Units that would vest upon achievement
of the maximum level of achievement of the Performance Goal under Section 2 at
the next Measurement Date (that is, 150 percent of the related Shares through
the first Measurement Date and 100 percent of the related Shares thereafter).
This Section 3 shall supersede the standard vesting provision contained in
Section 2 of this Agreement only to the extent that it results in accelerated
vesting of the Restricted Stock Units, and it shall not result in a delay of any
vesting or non-vesting of any Restricted Stock Units that otherwise would occur
at a Measurement Date during the Performance Period under the terms of the
standard vesting provision contained in Section 2 of this Agreement.
For purposes of this Section 3, the following definitions shall apply:

4



--------------------------------------------------------------------------------



 



          (d) “Cause” means:
     (i) The Grantee’s conviction of a crime involving fraud or dishonesty; or
     (ii) The Grantee’s continued willful or reckless material misconduct in the
performance of the Grantee’s duties after receipt of written notice from the
Company concerning such misconduct;
provided, however, that for purposes of Section 3(d)(ii), Cause shall not
include any one or more of the following: bad judgment, negligence or any act or
omission believed by the Grantee in good faith to have been in or not opposed to
the interest of the Company (without intent of the Grantee to gain, directly or
indirectly, a profit to which the Grantee was not legally entitled).
(e) “Good Reason” means:
     (i) The assignment to the Grantee of any duties adverse to the Grantee and
materially inconsistent with the Grantee’s position (including status, titles
and reporting requirement), authority, duties or responsibilities, or any other
action by the Company that results in a material diminution in such position,
authority, duties or responsibilities, excluding for this purpose an isolated,
insubstantial and inadvertent action that is not taken in bad faith;
     (ii) Any material reduction in the Grantee’s compensation; or
     (iii) Change in location of the Grantee’s assigned office of more than 35
miles without prior consent of the Grantee.
The Grantee’s resignation will not constitute a resignation for Good Reason
unless the Grantee first provides written notice to the Company of the existence
of the Good Reason within 90 days following the effective date of the occurrence
of the Good Reason, and the Good Reason remains uncorrected by the Company for
more than 30 days following receipt of such written notice of the Good Reason
from the Grantee to the Company, and the effective date of the Grantee’s
resignation is within one year following the effective date of the occurrence of
the Good Reason.
     4. Timing and Manner of Settlement of Restricted Stock Units.
     (a) Settlement Timing. Unless and until the Restricted Stock Units become
vested and non-forfeitable in accordance with Section 2, Section 3 or Section 6
of this Agreement, the Grantee will have no right to settlement of any such
Restricted Stock Units. Restricted Stock Units will be settled under this
Section 4 by the Company delivering to the Grantee (or his

5



--------------------------------------------------------------------------------



 



beneficiary in the event of death) a number of Shares equal to the number of
Restricted Stock Units that have become vested and non-forfeitable and are to be
settled at the applicable settlement date. In the case of Restricted Stock Units
that become vested and non-forfeitable at a Measurement Date in accordance with
Section 2 of this Agreement (including Restricted Stock Units not forfeited by
operation of Section 6(a) or 6(c)), such Restricted Stock Units will be settled
at a date that is as prompt as practicable after the Determination Date but in
no event later than two and one-half (2-1/2) months after the applicable
Measurement Date (settlement that is prompt but in no event later than two and
one-half (2-1/2) months after the applicable vesting date is referred to herein
as “Prompt Settlement”). The settlement of Restricted Stock Units that become
vested and non-forfeitable in circumstances governed by Section 3 or Section
6(b) will be as follows:
     (i) Restricted Stock Units that do not constitute a deferral of
compensation under Code Section 409A will be settled as follows:
     (A) Restricted Stock Units that become vested in accordance with Section
6(b) (due to the Grantee’s death) will be settled within the period extending to
not later than two and one-half (2-1/2) months after the later of the end of
calendar year or the end of the Company’s fiscal year in which death occurred;
and
     (B) Restricted Stock Units that become vested in accordance with Section
3(a) (on the Change in Control Anniversary) or Section 3(b) (during the year
following a Change in Control) will be settled in a Prompt Settlement following
the applicable vesting date under Section 3(a) or 3(b).
     (ii) Restricted Stock Units that constitute a deferral of compensation
under Code Section 409A (“409A RSUs”) will be settled as follows:
     (A) 409A RSUs that become vested in accordance with Section 6(b) (due to
the Grantee’s death) will be settled on the 30th day after the date of the
Grantee’s death;
     (B) 409A RSUs that become vested in accordance with Section 3(a) (on the
Change in Control Anniversary), if in connection with the Change in Control
there occurred a change in the ownership of the Company, a change in effective
control of the Company or a change in the ownership of a substantial portion of
the assets of the Company as defined in Treasury Regulation § 1.409A-3(i)(5) (a
“409A Change in Control”), will be settled in a Prompt Settlement following the
first anniversary of the 409A Change in Control, and if there occurred no 409A
Change in Control in connection with the Change in Control, such 409A RSUs will
be settled in a Prompt Settlement following the earliest of the next Measurement
Date (at the applicable Determination Date), one year after a 409A Change in
Control not related to the Change in Control or the termination of the Grantee’s
Continuous Status as an Employee or Consultant or Non-

6



--------------------------------------------------------------------------------



 



     Employee Director, subject to Section 9(b) (including the six-month delay
rule); and
     (C) 409A RSUs that become vested in accordance with Section 3(b) (during
the year following a Change in Control) will be settled in a Prompt Settlement
following termination of the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director, subject to Section 9(b) (including the
six-month delay rule).
     (b) Manner of Settlement. The Company may make delivery of shares of Common
Stock in settlement of Restricted Stock Units by either delivering one or more
certificates representing such Shares to the Grantee (or his beneficiary in the
event of death), registered in the name of the Grantee (and any joint name, if
so directed by the Grantee), or by depositing such Shares into a stock brokerage
account maintained for the Grantee (or of which the Grantee is a joint owner,
with the consent of the Grantee). In no event will the Company issue fractional
Shares.
     (c) Effect of Settlement. Neither the Grantee nor any of the Grantee’s
successors, heirs, assigns or personal representatives shall have any further
rights or interests in any Restricted Stock Units that have been paid and
settled. Although a settlement date or range of dates for settlement are
specified above in order to comply with Code Section 409A, the Company retains
discretion to determine the settlement date, and no Grantee or beneficiary of a
Grantee shall have any claim for damages or loss by virtue of the fact that the
market price of Common Stock was higher on a given date upon which settlement
could have been made as compared to the market price on or after the actual
settlement date (any claim relating to settlement will be limited to a claim for
delivery of Shares and related dividend equivalents).
     5. Restrictions on Transfer. The Grantee shall not have the right to make
or permit to occur any transfer, assignment, pledge, hypothecation or
encumbrance of all or any portion of the Restricted Stock Units, related rights
to dividend equivalents or any other rights relating thereto, whether outright
or as security, with or without consideration, voluntary or involuntary, and the
Restricted Stock Units, related rights to dividend equivalents and other rights
relating thereto, shall not be subject to execution, attachment, lien, or
similar process; provided, however, the Grantee will be entitled to designate a
beneficiary or beneficiaries to receive any settlement in respect of the
Restricted Stock Units upon the death of the Grantee, in the manner and to the
extent permitted by the Administrator. Any purported transfer or other
transaction not permitted under this Section 5 shall be deemed null and void.
     6. Forfeiture. Except as may be otherwise provided in this Section 6, the
Grantee shall forfeit all of his rights and interest in the Restricted Stock
Units and related dividend equivalents if his Continuous Status as an Employee
or Consultant or Non-Employee Director terminates for any reason before the
Restricted Stock Units become vested in accordance with Section 2 or Section 3
of this Agreement.
     (a) Retirement. In the event of the Grantee’s Retirement in accordance with
the terms and conditions set forth in this Section 6(a), the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for

7



--------------------------------------------------------------------------------



 



a number of years determined in accordance with this Section 6(a) for purposes
of application of the vesting provisions of this Agreement. For purposes of this
Section 6(a), “Retirement” means termination of the Grantee’s Continuous Status
as an Employee or Consultant or Non-Employee Director after the earliest of:
     (i) The Grant Date or the end of the Company fiscal year in the Performance
Period at which the Grantee has attained age fifty (50) and completed fifteen
(15) Full Years of Continuous Status as an Employee or Consultant or
Non-Employee Director;
     (ii) The Grant Date or the end of the Company fiscal year in the
Performance Period at which the Grantee has attained age fifty-eight (58) and
completed ten (10) Full Years of Continuous Status as an Employee or Consultant
or Non-Employee Director; or
     (iii) The Grant Date or the end of the Company fiscal year in the
Performance Period at which the Grantee has attained age sixty-two (62) and
completed five (5) Full Years of Continuous Status as an Employee or Consultant
or Non-Employee Director.
     For purposes of this Section 6(a), “Full Year” means a twelve-month period
beginning on the date of the Grantee’s commencement of service for the Company
or a Subsidiary and each anniversary thereof. Except as otherwise provided in
this Section 6(a), the time period of Continuous Status as an Employee or
Consultant or Non-Employee Director for a Grantee whose service with the Company
or a Subsidiary terminates and who subsequently returns to service with the
Company or a Subsidiary shall include all time periods of the Grantee’s service
for the Company or a Subsidiary for purposes of this Section 6(a). This Section
6(a) will only apply to a Retirement if the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director does not terminate due to Cause
as defined in this Agreement. In addition, this Section 6(a) will only apply to
a Retirement if the Grantee executes the agreement, if any, required under
Section 6(d). For a Grantee who became an Employee or Consultant or Non-Employee
Director of the Company or a Subsidiary following the acquisition of his or her
employer by the Company or a Subsidiary, service with the acquired employer
shall not count toward the number of years of the Grantee’s Continuous Status as
an Employee or Consultant or Non-Employee Director for purposes of this
Section 6(a), and Continuous Status as an Employee or Consultant or Non-Employee
Director shall be measured from the commencement of the Grantee ’s service for
the Company or a Subsidiary following such acquisition. For purposes of this
Section 6(a), the number of years of the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director shall also include service with
Jabil Circuit Co., a Michigan corporation and predecessor to the Company, and
any Predecessor Subsidiary. For purposes of this Section 6(a), “Predecessor
Subsidiary” means a company of which not less than fifty percent (50%) of the
voting shares were held by Jabil Circuit Co. or a Predecessor Subsidiary. For
purposes of this Section 6(a), for a Grantee who subsequent to the Grant Date
performs service for the Company or a Subsidiary in a role as an employee of the
Company or a Subsidiary that no longer includes being a state law officer of the
Company or a substantially equivalent position of a Subsidiary

8



--------------------------------------------------------------------------------



 



(“Subsequent Non-Officer Service”), the time period of such Grantee’s Continuous
Status as an Employee or Consultant or Non-Employee Director shall not include
the time period of any such Subsequent Non-Officer Service, but shall include
any time period during which such Grantee subsequently resumes service for the
Company or a Subsidiary in a role as an employee of the Company or a Subsidiary
that includes being a state law officer of the Company or a substantially
equivalent position of a Subsidiary.
     If this Section 6(a) applies to the Grantee’s Retirement, the Grantee’s
Continuous Status as an Employee or Consultant or Non-Employee Director shall be
treated as not having terminated for the number of years beginning on the
effective date of the Retirement, or the remaining portion of the vesting
period, whichever is applicable, in accordance with the following table based on
the Grantee’s age and full years of Continuous Status as an Employee or
Consultant or Non-Employee Director at the later of the Grant Date or the
Company’s fiscal year-end next preceding the effective date of the Retirement:

                      Full Years of Continuous Status as an Employee or
Consultant or Non-Employee Director Age   5 Years   10 Years   15 Years   20 or
More Years
50 — 54
  None   None   1 year   2 years
55 — 57
  None   None   2 years   Full vesting period
58 — 61
  None   2 years   3 years   Full vesting period
62 or Older
  Full vesting period   Full vesting period   Full vesting period   Full vesting
period

Accordingly, upon such Retirement, Restricted Stock Units that otherwise would
be forfeited because such Restricted Stock Units remain unvested (and not
previously forfeited) at the effective date of the Retirement will not be
forfeited if one or more Measurement Dates would have been reached had the
Grantee remained in Continuous Status as an Employee or Consultant or
Non-Employee Director for the additional period specified in the table above.
Vesting of such Restricted Stock Units will remain subject to Section 2, and
settlement of such Restricted Stock Units will remain subject to Section 4. Any
portion of the Restricted Stock Units that could not potentially become vested
under Section 2 assuming the Grantee’s Continuous Status as an Employee or
Consultant or Non-Employee Director as set forth in the above table will be
forfeited upon Retirement. The death of the Grantee following Retirement or a
Change in Control following Retirement shall not affect the application of this
Section 6(a), although such events will trigger a settlement of the Restricted
Stock Units not forfeited by operation of this Section 6(a) in accordance with
Section 4

9



--------------------------------------------------------------------------------



 



     (b) Death. In the event that the Grantee’s Continuous Status as an Employee
or Consultant or Non-Employee Director terminates due to death at a time that
Grantee’s Restricted Stock Units have not yet vested, a pro rata portion of the
Grantee’s Restricted Stock Units shall vest as follows: First, for purposes of
Section 2, the Company shall determine the actual level of the Performance Goal
achieved (such determination may be by means of a good faith estimate) as of the
Company’s fiscal quarter-end coincident with or next preceding the Grantee’s
death (or, if the Grantee’s death occurs in the first fiscal quarter of the
Performance Period, then the Company’s fiscal quarter-end coincident with or
next following the Grantee’s death) and calculating, on a preliminary basis, the
resulting number of Restricted Stock Units that would have become vested (based
on such calculation) as of the next Measurement Date, which resulting number
shall then be reduced (but not below zero) by the number of Restricted Stock
Units, if any, that were certified to vest and become non-forfeitable on any
Determination Date coincident with or preceding the Grantee’s death. Second, a
pro rata portion of that number of Restricted Stock Units will be calculated by
multiplying that number by a fraction, the numerator of which is the number of
months from [                    ] through the date of death (rounding any
partial month to the next whole month) and the denominator of which is 36 (if
the Grantee dies on or before [                    ]), 48 (if the Grantee dies
after [                    ] and on or before [                    ]) or 60 (if
the Grantee dies after [                    ] and on or before
[                    ]), whichever is applicable. No fractional Shares shall be
issued, and subject to the limitations under Section 2(b) on the number of
related Shares available under this Agreement (that is, 150 percent of the
related Shares through the first Measurement Date and 100 percent of the related
Shares thereafter), any fractional Share that would have resulted from the
foregoing calculations shall be rounded up to the next whole Share. Any
Restricted Stock Units that were unvested at the date of death and that exceed
the pro rata portion of the Restricted Stock Units that become vested under this
Section 6(b) shall be forfeited.
     (c) Disability. In the event that the Grantee’s Continuous Status as an
Employee or Consultant or Non-Employee Director terminates due to Disability at
a time that any portion of the Grantee’s Restricted Stock Units have not yet
vested, a pro rata portion of the Grantee’s Restricted Stock Units shall remain
outstanding and shall be eligible for future vesting based on the actual level
of achievement in the Performance Period, provided, however, that non-forfeiture
of such Restricted Stock Units will only apply if the Grantee executes the
agreement, if any, required under Section 6(d). The pro rata portion shall be
calculated as follows: (i) first, the full number of Restricted Stock Units
originally granted (regardless of any prior vesting) shall be reduced (but not
below zero) by the number of Restricted Stock Units, if any, that were certified
to vest and become non-forfeitable on any Determination Date coincident with or
preceding the Grantee’s termination, and (ii) second, at each subsequent
Measurement Date, the resulting number of Restricted Stock Units shall be
multiplied by a fraction, the numerator of which is the number of months from
[                    ] through the date of termination (rounding any partial
month to the next whole month) and the denominator of which is the aggregate
number of months from [                    ] through such Measurement Date. No
fractional Shares shall be issued, and subject to the limitations under Section
2(b) on the number of related Shares available under this Agreement (that is,
150 percent of the related Shares through the first Measurement Date and
100 percent of the related Shares thereafter), any fractional Share that would
have resulted from the foregoing calculations shall be rounded up to the next
whole Share. Vesting of such

10



--------------------------------------------------------------------------------



 



Restricted Stock Units will remain subject to Section 2, and settlement of such
Restricted Stock Units will remain subject to Section 4. The death of the
Grantee following a termination governed by this Section 6(c), or a Change in
Control following such termination, shall not increase or decrease the number of
Restricted Stock Units forfeited or not forfeited under this Section 6(c),
although such events will trigger a settlement of the Restricted Stock Units not
forfeited by operation of this Section 6(c) in accordance with Section 4. Any
Restricted Stock Units that at any time after the date of a termination governed
by this Section 6(c) exceed the pro rata portion of the Restricted Stock Units
that remain outstanding and potentially subject to future vesting under this
Section 6(c) shall be forfeited.
     (d) Execution of Separation Agreement and Release. Unless otherwise
determined by the Administrator, as a condition to the non-forfeiture of
Restricted Stock Units upon Retirement under Section 6(a) or upon a termination
due to Disability under Section 6(c), the Grantee shall be required to execute a
separation agreement and release, in a form prescribed by the Administrator,
setting forth covenants relating to noncompetition, nonsolicitation,
nondisparagement, confidentiality and similar covenants for the protection of
the Company’s business, and releasing the Company from liability in connection
with the Grantee’s termination. Such agreement shall provide for the forfeiture
and/or clawback of the Restricted Stock Units subject to Section 6(a) or 6(c),
and the Shares of Common Stock issued or issuable in settlement of the
Restricted Stock Units, and related dividend equivalents and any other related
rights, in the event of the Grantee’s failure to comply with the terms of such
agreement. The Administrator will provide the form of such agreement to the
Grantee at the date of termination, and the Grantee must execute and return such
form within the period specified by law or, if no such period is specified,
within 21 days after receipt of the form of agreement, and not revoke such
agreement within any permitted revocation period (the end of these periods being
the “Agreement Effectiveness Deadline”). If any Restricted Stock Units subject
to Section 6(a) or 6(c) or related rights would be required to be settled before
the Agreement Effectiveness Deadline, the settlement shall not be delayed
pending the receipt and effectiveness of the agreement, but any such Restricted
Stock Units or related rights settled before such receipt and effectiveness
shall be subject to a “clawback” (repaying to the Company the Shares and cash
paid upon settlement) in the event that the agreement is not received and
effective and not revoked by the Agreement Effectiveness Deadline.

11



--------------------------------------------------------------------------------



 



     7. Dividend Equivalents; Adjustments.
     (a) Dividend Equivalents. During the period beginning on the Grant Date and
ending on the date that Shares are issued in settlement of a Restricted Stock
Unit, the Grantee will accrue dividend equivalents on Restricted Stock Units
(including electively deferred 409A RSUs) equal to the cash dividend or
distribution that would have been paid on the Restricted Stock Unit had the
Restricted Stock Unit been an issued and outstanding Share of Common Stock on
the record date for the dividend or distribution. Such accrued dividend
equivalents (i) will vest and become payable upon the same terms and at the same
time of settlement as the Restricted Stock Units to which they relate, and
(ii) will be denominated and payable solely in cash. Dividend equivalent
payments, at settlement, will be net of applicable federal, state, local and
foreign income and social insurance withholding taxes (subject to Section 8).
     (b) Adjustments. The number of Restricted Stock Units (including electively
deferred 409A RSUs) credited to the Grantee, and each adjusted core earnings per
share amount and Cumulative EPS amount specified for purposes of the Performance
Goal, shall be subject to adjustment by the Company, in accordance with
Section 13 of the Plan, in order to preserve without enlarging the Grantee’s
rights with respect to such Restricted Stock Units. Any such adjustment shall be
made taking into account any crediting of cash dividend equivalents to the
Grantee under Section 7(a) in connection with such transaction or event. In the
case of an extraordinary cash dividend, the Committee may determine to adjust
Grantee’s Restricted Stock Units under this Section 7(b) in lieu of crediting
cash dividend equivalents under Section 7(a). Restricted Stock Units credited to
the Grantee as a result of an adjustment shall be subject to the same forfeiture
and settlement terms as applied to the related Restricted Stock Units prior to
the adjustment.
     8. Responsibility for Taxes and Withholding. Regardless of any action the
Company, any of its Subsidiaries and/or the Grantee’s employer takes with
respect to any or all income tax, social insurance, payroll tax, payment on
account or other tax-related items related to the Grantee’s participation in the
Plan and legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company or any of its affiliates. The Grantee further acknowledges that
the Company and/or its Subsidiaries (i) make no representations or undertakings
regarding the treatment of any Tax-Related Items in connection with any aspect
of the Restricted Stock Units, including, but not limited to, the grant or
vesting of the Restricted Stock Units, the delivery of Shares, the subsequent
sale of Shares acquired pursuant to such delivery and the receipt of any
dividends and/or dividend equivalents; and (ii) do not commit to and are under
no obligation to structure the terms of any award to reduce or eliminate the
Grantee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Grantee becomes subject to tax in more than one jurisdiction
between the Grant Date and the date of any relevant taxable event, the Grantee
acknowledges that the Company and/or its Subsidiaries may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
     Prior to any relevant taxable or tax withholding event, as applicable, the
Grantee will pay or make adequate arrangements satisfactory to the Company
and/or its Subsidiaries to satisfy all

12



--------------------------------------------------------------------------------



 



Tax-Related Items. In this regard, the Grantee authorizes the Company and/or its
Subsidiaries, or their respective agents, at their discretion, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following:
     (a) withholding from the Grantee’s wages or other cash compensation paid to
the Grantee by the Company and/or its Subsidiaries; or
     (b) withholding from proceeds of the Shares acquired following settlement
either through a voluntary sale or through a mandatory sale arranged by the
Company (on the Grantee’s behalf pursuant to this authorization); or
     (c) withholding in Shares to be delivered upon settlement; or
     (d) withholding from dividend equivalent payments (payable in cash) related
to the Shares to be delivered at settlement.
To avoid negative accounting treatment, the Company and/or its Subsidiaries may
withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates. If the
obligation for Tax-Related Items is satisfied by withholding in Shares, for tax
purposes, the Grantee is deemed to have been issued the full number of Shares
attributable to the awarded Restricted Stock Units, notwithstanding that a
number of Shares are held back solely for the purpose of paying the Tax-Related
Items due as a result of any aspect of the Grantee’s participation in the Plan.
     Finally, the Grantee shall pay to the Company and/or its Subsidiaries any
amount of Tax-Related Items that the Company and/or its Subsidiaries may be
required to withhold or account for as a result of the Grantee’s participation
in the Plan that are not satisfied by the means previously described. The
Company may refuse to issue or deliver the Shares or the proceeds of the sale of
Shares, if the Grantee fails to comply with the Grantee’s obligations in
connection with the Tax-Related Items.
     9. Code Section 409A.
     (a) General. Payments made pursuant to this Agreement are intended to be
exempt from Section 409A of the Code or to otherwise comply with Section 409A of
the Code. Accordingly, other provisions of the Plan or this Agreement
notwithstanding, the provisions of this Section 9 will apply in order that the
Restricted Stock Units, and related dividend equivalents and any other related
rights, will be exempt from or otherwise comply with Code Section 409A. In
addition, the Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
the Plan and/or this Agreement to ensure that all Restricted Stock Units, and
related dividend equivalents and any other related rights, are exempt from or
otherwise comply, and in operation comply, with Code Section 409A (including,
without limitation, the avoidance of penalties thereunder). Other provisions of
the Plan and this Agreement notwithstanding, the Company makes no
representations that the Restricted Stock Units, and related dividend
equivalents and any other related rights, will be exempt from or avoid any
penalties that may apply under Code Section 409A, makes no undertaking to
preclude Code Section 409A from applying to the Restricted Stock Units and
related dividend equivalents and any other related rights, and will not
indemnify or provide a gross up payment to a Grantee (or his beneficiary) for
any taxes, interest or penalties imposed under Code Section

13



--------------------------------------------------------------------------------



 



409A. Other restrictions and limitations under any deferred compensation plan or
general rules applicable to deferrals apply to electively deferred 409A RSUs and
related dividend equivalents and, if those provisions apply and are compliant
with Code Section 409A, they shall take precedence over inconsistent provisions
of this Section 9.
     (b) Restrictions on 409A RSUs. In the case of any 409A RSUs, the following
restrictions will apply:
     (i) Separation from Service. Any payment in settlement of the 409A RSUs
that is triggered by a termination of Continuous Status as an Employee or
Consultant or Non-Employee Director (or other termination of employment)
hereunder will occur only if the Grantee has had a “separation from service”
within the meaning of Treasury Regulation § 1.409A-1(h), with such separation
from service treated as the termination for purposes of determining the timing
of any settlement based on such termination.
     (ii) Six-Month Delay Rule. The “six-month delay rule” will apply to 409A
RSUs if these four conditions are met:
     (A) the Grantee has a separation from service (within the meaning of
Treasury Regulation § 1.409A-1(h)) for a reason other than death;
     (B) a payment in settlement is triggered by such separation from service;
and
     (C) the Grantee is a “specified employee” under Code Section 409A.
If it applies, the six-month delay rule will delay a settlement of 409A RSUs
triggered by separation from service where the settlement otherwise would occur
within six months after the separation from service, subject to the following:
     (D) any delayed payment shall be made on the date six months and one day
after separation from service;
     (E) during the six-month delay period, accelerated settlement will be
permitted in the event of the Grantee’s death and for no other reason (including
no acceleration upon a Change in Control) except to the extent permitted under
Code Section 409A; and
     (F) any settlement that is not triggered by a separation from service, or
is triggered by a separation from service but would be made more than six months
after separation (without applying this six-month delay rule), shall be
unaffected by the six-month delay rule.

14



--------------------------------------------------------------------------------



 



     (c) Other Compliance Provisions. The following provisions apply to
Restricted Stock Units:
     (i) Each tranche of Restricted Stock Units (including dividend equivalents
accrued thereon) that potentially could vest at or following a given Measurement
Date or on account of a separate Determination Date under Section 2 shall be
deemed a separate payment for purposes of Code Section 409A.
     (ii) The settlement of 409A RSUs may not be accelerated by the Company
except to the extent permitted under Code Section 409A. The Company may,
however, accelerate vesting (i.e., may waive the risk of forfeiture tied to
termination of the Grantee’s Continuous Status as an Employee or Consultant or
Non-Employee Director) of 409A RSUs, without changing the settlement terms of
such 409A RSUs.
     (iii) It is understood that Good Reason for purposes of this Agreement is
limited to circumstances that qualify under Treasury Regulation §
1.409A-1(n)(2).
     (iv) Any election to defer settlement of Restricted Stock Units must comply
with the election timing rules under Code Section 409A.
     (v) Any restriction imposed on 409A RSUs hereunder or under the terms of
other documents solely to ensure compliance with Code Section 409A shall not be
applied to a Restricted Stock Unit that is not a 409A RSU except to the extent
necessary to preserve the status of such Restricted Stock Unit as not being a
“deferral of compensation” under Code Section 409A.
     (vi) If any mandatory term required for 409A RSUs or other RSUs, or related
dividend equivalents or other related rights, to avoid tax penalties under Code
Section 409A is not otherwise explicitly provided under this document or other
applicable documents, such term is hereby incorporated by reference and fully
applicable as though set forth at length herein.
     (vii) In the case of any settlement of Restricted Stock Units during a
specified period following the Determination Date or other date triggering a
right to settlement, the Grantee shall have no influence (other than permitted
deferral elections) on any determination as to the tax year in which the
settlement will be made.
     (viii) In the case of any Restricted Stock Unit that is not a 409A RSU, if
the circumstances arise constituting a Disability but termination of the
Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director has not in fact resulted immediately without an election by the
Grantee, then only the Company or a Subsidiary may elect to terminate the
Grantee’s Continuous Status as an Employee or Consultant or Non-Employee
Director due to such Disability.

15



--------------------------------------------------------------------------------



 



     (ix) If the Company has a right of setoff that could apply to a 409A RSU,
such right may only be exercised at the time the 409A RSU would have been
settled, and may be exercised only as a setoff against an obligation that arose
not more than 30 days before and within the same year as the settlement date if
application of such setoff right against an earlier obligation would not be
permitted under Code Section 409A.
     10. Deferral. If permitted by the Administrator, the issuance of the Shares
issuable with respect to the Restricted Stock Units may be deferred upon such
terms and conditions as determined by the Administrator, subject to the
Administrator’s determination that any such right of deferral or any term
thereof complies with applicable laws or regulations in effect from time to
time, including but not limited to Section 409A of the Code and the Employee
Retirement Income Security Act of 1974, as amended. Shares issuable with respect
to electively deferred 409A RSUs, and related dividend equivalents, shall remain
subject to the terms and conditions of this Agreement, and for this purpose
shall be considered rights related to the 409A RSUs, to the extent applicable
and not otherwise superseded by any deferred compensation plan or general rules
applicable to electively deferred 409A RSUs, until such 409A RSUs are settled
and the Shares issued, including but not limited to Sections 5, 6(d), 7, 8, 9,
11, 12, 13, 14, 15 and 16 of this Agreement.
     11. No Effect on Employment or Rights under Plan. Nothing in the Plan or
this Agreement shall confer upon the Grantee the right to continue in the
employment of the Company or any Subsidiary or affect any right which the
Company or any Subsidiary may have to terminate the employment of the Grantee
regardless of the effect of such termination of employment on the rights of the
Grantee under the Plan or this Agreement. If the Grantee’s employment is
terminated for any reason whatsoever (and whether lawful or otherwise), he will
not be entitled to claim any compensation for or in respect of any consequent
diminution or extinction of his rights or benefits (actual or prospective) under
this Agreement or any Award or otherwise in connection with the Plan. The rights
and obligations of the Grantee under the terms of his employment with the
Company or any Subsidiary will not be affected by his participation in the Plan
or this Agreement, and neither the Plan nor this Agreement form part of any
contract of employment between the Grantee and the Company or any Subsidiary.
The granting of Awards under the Plan is entirely at the discretion of the
Administrator, and the Grantee shall not in any circumstances have any right to
be granted an Award.
     12. Governing Laws. This Agreement shall be construed and enforced in
accordance with the laws of the State of Florida.
     13. Successors; Severability; Entire Agreement; Headings. This Agreement
shall inure to the benefit of, and be binding upon, the Company and the Grantee
and their heirs, legal representatives, successors and permitted assigns. In the
event that any one or more of the provisions or portion thereof contained in
this Agreement shall for any reason be held to be invalid, illegal or
unenforceable in any respect, the same shall not invalidate or otherwise affect
any other provisions of this Agreement, and this Agreement shall be construed as
if the invalid, illegal or unenforceable provision or portion thereof had never
been contained herein. Subject to the terms and conditions of the Plan, any
rules adopted by the Company or the Administrator and applicable

16



--------------------------------------------------------------------------------



 



to this Agreement and the terms of any elective deferral of the Grantee
applicable to the Restricted Stock Units, which are incorporated herein by
reference, this Agreement expresses the entire understanding and agreement of
the parties hereto with respect to such terms, restrictions and limitations.
Section headings used herein are for convenience of reference only and shall not
be considered in construing this Agreement.
     14. Grantee Acknowledgements and Consents.
     (a) Grantee Consent. By accepting this Agreement electronically, the
Grantee voluntarily acknowledges and consents to the collection, use, processing
and transfer of personal data as described in this Section 14(a). The Grantee is
not obliged to consent to such collection, use, processing and transfer of
personal data; however, failure to provide the consent may affect the Grantee’s
ability to participate in the Plan. The Company and its subsidiaries hold, for
the purpose of managing and administering the Plan, certain personal information
about the Grantee, including the Grantee’s name, home address and telephone
number, date of birth, social security number or other Grantee identification
number, salary, nationality, job title, any shares of stock or directorships
held in the Company, and details of all options or any other entitlement to
Shares of Common Stock awarded, canceled, purchased, vested, unvested or
outstanding in the Grantee’s favor (“Data”). The Company and/or its subsidiaries
will transfer Data among themselves as necessary for the purpose of
implementation, administration and management of the Grantee’s participation in
the Plan and the Company and/or any of its subsidiaries may each further
transfer Data to any third parties assisting the Company in the implementation,
administration and management of the Plan. These recipients may be located in
the European Economic Area, or elsewhere throughout the world, in countries that
may have different data privacy laws and protections than the Grantee’s country,
such as the United States. By accepting this Agreement electronically, the
Grantee authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing the Grantee’s participation in the Plan, including any requisite
transfer of such Data as may be required for the administration of the Plan
and/or the subsequent holding of Shares on the Grantee’s behalf to a broker or
other third party with whom the Grantee may elect to deposit any Shares acquired
pursuant to the Plan. The Grantee may, at any time, review Data, require any
necessary amendments to it or withdraw the consents herein in writing by
contacting the Administrator; however, withdrawing consent may affect the
Grantee’s ability to participate in the Plan.
     (b) Voluntary Participation. The Grantee’s participation in the Plan is
voluntary. The value of the Restricted Stock Units is an extraordinary item of
compensation. Unless otherwise expressly provided in a separate agreement
between the Grantee and the Company or a Subsidiary, the Restricted Stock Units
are not part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end-of-service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments.
     (c) Electronic Delivery and Acceptance. BY ACCEPTING THIS AGREEMENT
ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ELECTRONIC DELIVERY OF THE PLAN,
THE PROSPECTUS FOR THE PLAN AND OTHER

17



--------------------------------------------------------------------------------



 



DOCUMENTS RELATED TO THE PLAN (COLLECTIVELY, THE “PLAN DOCUMENTS”). THE COMPANY
WILL DELIVER THE PLAN DOCUMENTS ELECTRONICALLY TO THE GRANTEE BY E-MAIL, BY
POSTING SUCH DOCUMENTS ON ITS INTRANET WEBSITE OR BY ANOTHER MODE OF ELECTRONIC
DELIVERY AS DETERMINED BY THE COMPANY IN ITS SOLE DISCRETION. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE CONSENTS AND AGREES THAT SUCH PROCEDURES
AND DELIVERY MAY BE EFFECTED BY A BROKER OR THIRD PARTY ENGAGED BY THE COMPANY
TO PROVIDE ADMINISTRATIVE SERVICES RELATED TO THE PLAN. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE HEREBY CONSENTS TO ANY AND ALL PROCEDURES
THE COMPANY HAS ESTABLISHED OR MAY ESTABLISH FOR ANY ELECTRONIC SIGNATURE SYSTEM
FOR DELIVERY AND ACCEPTANCE OF ANY PLAN DOCUMENTS, INCLUDING THIS AGREEMENT,
THAT THE COMPANY MAY ELECT TO DELIVER AND AGREES THAT HIS ELECTRONIC SIGNATURE
IS THE SAME AS, AND WILL HAVE THE SAME FORCE AND EFFECT AS, HIS MANUAL
SIGNATURE. THE COMPANY WILL SEND TO THE GRANTEE AN E-MAIL ANNOUNCEMENT WHEN THE
PLAN DOCUMENTS ARE AVAILABLE ELECTRONICALLY FOR THE GRANTEE’S REVIEW, DOWNLOAD
OR PRINTING AND WILL PROVIDE INSTRUCTIONS ON WHERE THE PLAN DOCUMENTS CAN BE
FOUND. UNLESS OTHERWISE SPECIFIED IN WRITING BY THE COMPANY, THE GRANTEE WILL
NOT INCUR ANY COSTS FOR RECEIVING THE PLAN DOCUMENTS ELECTRONICALLY THROUGH THE
COMPANY’S COMPUTER NETWORK. THE GRANTEE WILL HAVE THE RIGHT TO RECEIVE PAPER
COPIES OF ANY PLAN DOCUMENT BY SENDING A WRITTEN REQUEST FOR A PAPER COPY TO THE
ADMINISTRATOR. THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY OF THE PLAN
DOCUMENTS WILL BE VALID AND REMAIN EFFECTIVE UNTIL THE EARLIER OF (i) THE
TERMINATION OF THE GRANTEE’S PARTICIPATION IN THE PLAN AND (ii) THE WITHDRAWAL
OF THE GRANTEE’S CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE PLAN
DOCUMENTS. THE COMPANY ACKNOWLEDGES AND AGREES THAT THE GRANTEE HAS THE RIGHT AT
ANY TIME TO WITHDRAW HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE OF THE
PLAN DOCUMENTS BY SENDING A WRITTEN NOTICE OF WITHDRAWAL TO THE ADMINISTRATOR.
IF THE GRANTEE WITHDRAWS HIS CONSENT TO ELECTRONIC DELIVERY AND ACCEPTANCE, THE
COMPANY WILL RESUME SENDING PAPER COPIES OF THE PLAN DOCUMENTS WITHIN TEN
(10) BUSINESS DAYS OF ITS RECEIPT OF THE WITHDRAWAL NOTICE. BY ACCEPTING THIS
AGREEMENT ELECTRONICALLY, THE GRANTEE ACKNOWLEDGES THAT HE IS ABLE TO ACCESS,
VIEW AND RETAIN AN E-MAIL ANNOUNCEMENT INFORMING THE GRANTEE THAT THE PLAN
DOCUMENTS ARE AVAILABLE IN EITHER HTML, PDF OR SUCH OTHER FORMAT AS THE COMPANY
DETERMINES IN ITS SOLE DISCRETION.
     (d) Unfunded Plan. The Grantee acknowledges and agrees that any rights of
the Grantee relating to the Grantee’s Restricted Stock Units and related
dividend equivalents and any other related rights shall constitute bookkeeping
entries on the books of the Company and shall not create in the Grantee any
right to, or claim against, any specific assets of the Company or any
Subsidiary, nor result in the creation of any trust or escrow account for the
Grantee. With

18



--------------------------------------------------------------------------------



 



respect to the Grantee’s entitlement to any payment hereunder, the Grantee shall
be a general creditor of the Company.
     15. Additional Acknowledgements. By accepting this Agreement
electronically, the Grantee and the Company agree that the Restricted Stock
Units are granted under and governed by the terms and conditions of the Plan and
this Agreement. The Grantee has reviewed in its entirety the prospectus that
summarizes the terms of the Plan and this Agreement, has had an opportunity to
request a copy of the Plan in accordance with the procedure described in the
prospectus, has had an opportunity to obtain the advice of counsel prior to
electronically accepting this Agreement and fully understands all provisions of
the Plan and this Agreement. The Grantee hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Administrator upon
any questions relating to the Plan and this Agreement.
     16. Country Appendix. Notwithstanding any provision of this Agreement to
the contrary, this Restricted Stock Unit grant and any Shares issued pursuant to
this Agreement shall be subject to the applicable terms and provisions as set
forth in the Country Appendix attached hereto and incorporated herein, if any,
for the Grantee’s country of residence (and country of employment or engagement
as a Consultant, if different).
Acceptance by the Grantee
By selecting the “I accept” box on the website of the Company’s administrative
agent, the Grantee acknowledges acceptance of, and consents to be bound by, the
Plan and this Agreement and any other rules, agreements or other terms and
conditions incorporated herein by reference.

19